Citation Nr: 0301504	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  95-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or by reason 
of being housebound.

[The matter of the issue of entitlement to an increased 
evaluation for generalized anxiety disorder will be 
addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in May and November of 1997.  Also, 
this matter was previously addressed in an October 31, 
2002 Board decision.


VACATUR

As currently constituted, the claims file does not include 
a complete copy of the Board's October 31, 2002 decision.  
Therefore, the Board is not certain that a complete copy 
of this decision was ever furnished to the veteran.  
Accordingly, it is the decision of the Board that the 
October 31, 2002 Board decision should be, and is, 
VACATED.

In view of the Board's order vacating the October 31, 2002 
Board decision addressing the issue of entitlement to 
special monthly compensation by reason of being in need of 
regular aid and attendance of another person or by reason 
of being housebound, a new decision is being 
simultaneously rendered on that matter, and that decision 
will be issued as if the October 31, 2002 Board decision 
had never been issued.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

